 



 

Exhibit 10.20

 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT dated as of February 1, 2010 is made by and between GenVec, Inc.
(the “Company”), and Michael Tucker (the “Executive”).

 

WHEREAS, the Company considers it essential to its best interests and to
the best interests of its stockholders to foster the continuous employment of
its key management personnel; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the Company's
management, including the Executive, to their assigned duties.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.            DEFINED TERMS. Capitalized terms shall have the meaning provided
in this Agreement.

 

2.            TERM OF AGREEMENT. This Agreement shall become effective as of the
date hereof and shall remain in effect indefinitely thereafter provided,
however, that the Company may terminate this Agreement by giving the Executive
at least 12 months advance written notice of such termination.

 

3.            SEVERANCE BENEFITS.

 

(a)   In order to induce the Executive to continue to serve as an employee of
the Company, the Company agrees, under the terms and conditions set
forth herein, that the Company shall provide to the Executive the benefits
described in Sections 3.1, 3.2, and 3.3 below (the “Severance Benefits”), if the
Company terminates the Executive's employment without Cause and other than by
reason of death or disability.

 

(b) For purposes of this Agreement, Cause shall mean:

 

(a)   the willful and continued failure of the Executive to substantially
perform the Executive's duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness);

 

(b)   the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company;

 

 

 

 

(c)   personal dishonesty or breach of fiduciary duty to the Company that in
either case results or was intended to result in personal profit to the
Executive at the expense of the Company; or

 

(d)   willful violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment or supervisory agreement, which violation is materially and
demonstrably injurious to the Company.

 

For purposes of the preceding clauses, no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith and without reasonable belief that
the Executive's action or omission was in the best interests of the Company.
Any act, or failure to act, based upon prior approval given by the Board or upon
the instructions or with the approval of the Executive's superior or based upon
the advice of counsel for the Company, shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

 

3.1           SEVERANCE PAYMENT. In lieu of any further salary payments to the
Executive for periods subsequent to the Executive's date of termination
of employment with the Company (the “Date of Termination”), the Company
shall continue to pay to the Executive the Executive's base salary for a 12
month period. Such continued base salary shall be paid in a manner consistent
with the then current payroll practices of the Company.

 

3.2           CONTINUED BENEFITS. For a 12 month period beginning on
the Executive's Date of Termination (the “Benefits Period”), the Company shall
provide Executive with life insurance and health insurance (together, “Welfare
Benefits”) under the Company's employee benefit plans and policies. During the
Benefits Period, the Executive shall be entitled to elect to change Executive's
level of coverage and/or Executive's choice of coverage options (such as the
Executive only or family medical coverage) with respect to the Welfare
Benefits to be provided by the Company to the Executive to the same extent that
active employees of the Company are permitted to make such changes; provided,
however, that in the event of any such changes, the Executive shall pay the
amount of any cost increase that would actually be paid by an active employee of
the Company by reason of making the same changes in Executive's level of
coverage or coverage options. In the event that the Executive becomes employed
by a new employer and is eligible to receive health insurance and/or other
welfare benefits (“New Coverage”), the Welfare Benefits coverage provided under
this Section 3.2 shall be secondary to such New Coverage.

 

3.3           PRO RATA BONUS. The Company shall pay to the Executive a lump sum
cash payment equal to the product of (x) the bonus paid to the Executive for the
fiscal year preceding the Executive's Date of Termination, divided by twelve
(12) and multiplied by (y) the number of months of service during the year of
termination.

 

3.4           SECTION 409A COMPLIANCE.  Amounts payable other than those
expressly payable on a deferred or installment basis, will be paid as promptly
as practical and, in any event, within 2½ months after the end of the year in
which such amount was earned.

 

2

 

 

Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.

 

If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time, and (ii) the
Company  makes a good faith determination that an amount payable by the Company
to the Executive constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period together with interest for the
period of delay, compounded annually, equal to the prime rate (as published in
the Wall Street Journal) in effect as of the dates the payments should otherwise
have been provided.

 

4.   MISCELLANEOUS.

 

4.1          NON-DISPARAGEMENT. Executive agrees that Executive will not make or
publish any adverse, disparaging, untrue, or misleading statement or comment
about the Company or any of its officers, directors, employees, or agents. The
Company agrees that it will not make or publish any adverse, disparaging,
untrue, or misleading statement or comment about Executive.

 

4.2          NON-COMPETE.

 

(a)          Executive acknowledges that, as a result of Executive's positions
with the Company Executive has access to information with respect to the
development, implementation and management of the Company's business strategies
and plans, including those which involve the Company's finances, manufacturing,
marketing, operations, industrial relations and acquisitions. Accordingly,
during the period of Executive's employment with the Company and for a period of
12 months thereafter, Executive agrees that Executive shall not, directly or
indirectly, in any capacity, carry on, be engaged in, assist, consult for or
have any financial or other interest in any business which is in competition
with the business of the Company (provided that a financial interest of not more
than two percent (2%) in any company which is publicly traded and whose shares
are listed on a national stock exchange shall be permitted). In addition,
Executive shall not, on Executive's behalf or on behalf of any firm,
partnership, corporation or any other person or entity, directly or indirectly,
during the twelve month period following Executive's termination of employment
from the Company, for any reason whatsoever, solicit or offer employment to any
person who has been employed by the Company at any time during the twelve months
immediately preceding such solicitation. For purposes of this Section 4.2, a
business shall be deemed to be in competition with the business of the Company
if it is principally involved or if it has proposed to become principally
involved in the purchase, sale or other dealing in any property or product or
the rendering of any service purchased, sold, dealt in or rendered, by the
Company as a material part, or expected material part, of the business of the
Company.

 

3

 

 

(b)           The Executive and the Company agree that this covenant not
to compete and the covenant not to solicit are reasonable covenants under
the circumstances, Executive has been adequately compensated for such covenants,
and further agree that if in the opinion of any court of competent jurisdiction
such restraint is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce
the remainder of the covenant as so amended.

 

4.3           NONDISCLOSURE. During the Executive's employment with the Company
and thereafter, the Executive shall not disclose or use in any way
any confidential business or technical information or trade secret acquired in
the course of such employment, other than (i) information that is generally
known in the Company's industry or acquired from public sources, (ii) as
required in the course of such employment, (iii) as required by any court,
supervisory authority administrative agency or applicable law, or (iv) with the
prior written consent of the Company.

 

4.4           NO MITIGATION. The Company agrees that, if the
Executive's employment by the Company is terminated in a manner that results in
the Executive becoming entitled to the Severance Benefits, the Executive shall
not be required to seek other employment or to attempt in any way to reduce
any amounts payable to the Executive by the Company pursuant to this
Agreement. Except to the extent provided in Section 3.2 hereof, the amount of
any payment or benefit provided for under this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by
another employer or by retirement benefits.

 

4.5           SUCCESSORS. In addition to any obligations imposed by law upon any
successor to the Company, the Company shall be obligated to require
any successor (whether direct or indirect and whether by merger,
consolidation, operation of law, or otherwise) to the Company to expressly
assume this Agreement and the obligations hereunder. In the event of such a
succession, references to the “Company” herein shall thereafter be deemed to
include such successor.

 

4.6           DEATH. This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount or benefit would still be
payable or required to be provided to the Executive hereunder if the Executive
had continued to live, all such amounts and benefits, unless otherwise
provided herein, shall be paid or provided in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

 

4

 

 

4.7           NOTICES. For the purpose of this Agreement, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

 

To the Company:

 

GenVec, Inc.

65 West Watkins Mill Road,

Gaithersburg, MD 20878

Attention: Director of Human Resources

 

To the Executive:

 

Michael Tucker

GenVec, Inc.

65 West Watkins Mill Road,

Gaithersburg, MD 20878

 

4.8           MODIFICATION; WAIVER. No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge
is agreed to in writing and signed by the Executive and such officer as may
be specifically designated by the Board or its delegee. The Company's or
the Executive's failure to insist upon strict compliance with the terms of
this Agreement or the failure of the Company or the Executive to assert any
right the Company or the Executive may have hereunder shall not be deemed a
waiver of such provision or right or any other provision of this Agreement.

 

4.9           ENTIRE AGREEMENT. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

4.10         APPLICABLE LAW. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State
of Maryland without regard to principles of conflicts of laws thereof.

 

4.11         WITHHOLDING. The Severance Benefits shall be paid net of
any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed.

 

4.12         VALIDITY. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any
other provision of this Agreement, which shall remain in full force and effect.

 

5

 

 

4.13         NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall
be deemed to give the Executive the right to be retained in the employ of the
Company, or to interfere with the right of the Company to discharge
the Executive at any time and for any lawful reason, subject in all cases to
the terms of this Agreement.

 

4.14         NO ASSIGNMENT OF BENEFITS. Except as otherwise provided herein or
by applicable law, no right or interest of the Executive under this
Agreement shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner; no attempted
assignment or transfer thereof shall be effective.

 

4.15         HEADINGS. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this
Agreement, and shall not be employed in the construction of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer, thereunto duly authorized, and the Executive has executed
this Agreement, all as of the day and year first above written.

 



GENVEC, INC.         By: /s/ Paul H. Fischer, Ph.D.     Paul H. Fischer, Ph.D.  
Title: President & CEO         EXECUTIVE:         By: /s/ Michael Tucker    
Michael Tucker   Title: Vice President, Business Development & Legal Affairs  



 



6

